UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-50493 SAFEBRAIN SYSTEMS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 98-0412431 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1600 - venue SW Calgary, Alberta, Canada T2P 3N4 (Address of Principal Executive Offices) (Zip Code) (587) 702-5809 (Registrant’s Telephone Number Including Area Code) (Former Name, Address and Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 65,597,988 shares outstanding as of March 21, 2014. PART I FINANCIAL INFORMATION Item 1. Financial Statements. SAFEBRAIN SYSTEMS, INC. (formerly Alveron Energy Corp.) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS As of JANUARY 31, 2014 and OCTOBER 31, 2013 January 31, October 31, (unaudited) (restated) ASSETS Current Assets: Cash and cash equivalents $ $ GST/HST refund receivable Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Payable to vendor on asset acquisition $ $ Accounts payable and accrued liabilities Related party note Liabilities from Discontinued Operations Total Current Liabilities Total Liabilities STOCKHOLDERS' DEFICIT Capital stock - $.001 par value, 100,000,000 common shares authorized, 65,597,988 and 65,431,321 common shares outstanding as of January 31, 2014 and October 31, 2013 respectively. Additional paid in capital Other comprehensive income Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Total Stockholders' Deficit $ $ The accompany notes are integral part of these consolidated financial statements. 2 SAFEBRAIN SYSTEMS INC. (formerly Alveron Energy Corp.) (A Development Stage Company) STATEMENTS OF OPERATIONS For the Three Ended January 31, 2014 and 2013, and Cumulative from November 18, 2003 (Date of Inception) Through January 31, 2014 (unaudited) Three Months Ended January 31, Three Months Ended January 31, November 18, 2003 (Date of Inception) Through January 31, Revenues $
